[fisprsa15rsaex1061001.jpg]
2015 FIS Restricted Stock Award Agreement – Employees Revised 11.02.2015 Page 1
Exhibit 10.61 FIDELITY NATIONAL INFORMATION SERVICES, INC. Notice of Restricted
Stock Grant for Employees You (the “Grantee”) have been granted the following
award of restricted Common Stock (the “Restricted Stock”) of Fidelity National
Information Services, Inc. (the “Company”), par value $0.01 per share (the
“Shares”), pursuant to the Fidelity National Information Services, Inc. Amended
and Restated 2008 Omnibus Incentive Plan (the “Plan”): Name of Grantee: [Name]
Number of Shares of Restricted Stock Granted: [xxx] Effective Date of Grant:
[xxx] Vesting and Period of Restriction: See Exhibit A This document is intended
as a summary of your individual restricted stock award. If there are any
discrepancies between this summary and the provisions of the Restricted Stock
Award Agreement, Plan Document and Plan Prospectus, the provisions of those
documents will prevail.



--------------------------------------------------------------------------------



 
[fisprsa15rsaex1061002.jpg]
2015 FIS Restricted Stock Award Agreement – Employees Revised 11.02.2015 Page 2
FIDELITY NATIONAL INFORMATION SERVICES, INC. AMENDED AND RESTATED 2008 OMNIBUS
INCENTIVE PLAN Restricted Stock Award Agreement SECTION 1. GRANT OF RESTRICTED
STOCK (a) Restricted Stock. On the terms and conditions set forth in the Notice
of Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), Fidelity National Information Services, Inc. (the “Company”)
grants to the Grantee on the Effective Date of Grant the Restricted Stock set
forth in the Notice of Restricted Stock Grant. (b) Plan and Defined Terms. The
Restricted Stock is granted pursuant to the Plan. All terms, provisions, and
conditions applicable to the Restricted Stock set forth in the Plan and not set
forth herein are hereby incorporated by reference herein. To the extent any
provision hereof is inconsistent with a provision of the Fidelity National
Information Services, Inc. Amended and Restated 2008 Omnibus Incentive Plan (the
“Plan”), the provisions of the Plan will govern. All capitalized terms that are
used in the Notice of Restricted Stock Grant or this Agreement and not otherwise
defined therein or herein shall have the meanings ascribed to them in the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS (a) Forfeiture. Subject to the
terms and conditions of Grantee’s employment agreement, if any, (i) If the
Grantee’s employment is terminated by the Company, or any of its Affiliates or
Subsidiaries, for Cause (as defined below), or is terminated by the Grantee
without Good Reason (as defined in Grantee’s employment agreement, should
Grantee have an employment agreement with an applicable provision), the Restrict
Stock that has not vested at the time of such termination shall be forfeited and
cancelled for no consideration. (ii) If the Grantee’s employment terminates due
to Grantee termination by the Company, or any of its Affiliates or its
Subsidiaries without Cause (as defined below), or termination by the Grantee
with Good Reason (as defined in Grantee’s employment agreement, should Grantee
have an employment agreement with an applicable provision), then a portion of
the Shares which on the date of termination of employment remain subject to a
Time-Based Restriction (as defined in Exhibit A) shall vest and become free of
the forfeiture and transfer restrictions contained in the Agreement (except as
otherwise provided in Section 2(b) of this Agreement). The portion which shall
vest shall be determined by the following formula (rounded to the nearest whole
Share): (A x B) – C, where A = the total number of Shares granted under this
Agreement, B = the number of completed months to the date of termination of
employment since the Effective Date of Grant divided by 36, and C = the number
of Shares granted under this Agreement which vested on or prior to the date of
termination of employment. If a Performance Restriction has not been satisfied
as of the date of the Grantee’s termination of employment due to any of the
reasons set forth in this Section 2(a)(ii), then all of the Shares shall be
forfeited to the Company, for no consideration. (iii) If the Grantee’s
employment terminates due to death or Disability (as defined below), prior to
the vesting of all of the Restricted Stock and the Performance Restrictions have
been met, then all Restricted Stock shall vest as of the date of termination and
become free of any forfeiture and transfer restrictions described in the
Agreement.



--------------------------------------------------------------------------------



 
[fisprsa15rsaex1061003.jpg]
2015 FIS Restricted Stock Award Agreement – Employees Revised 11.02.2015 Page 3
(iv) The term “Cause” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company, or any Affiliate or Subsidiary.
If the Grantee’s employment agreement does not define the term “Cause,” or if
the Grantee has not entered into an employment agreement with the Company, or
any Affiliate or Subsidiary, the term “Cause” shall mean (A) persistent failure
to perform duties consistent with a commercially reasonable standard of care
(other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason); (B)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by Company that would otherwise constitute
Good Reason); (C) conviction of, or pleading nolo contendere to, criminal or
other illegal activities involving dishonesty or moral turpitude; (D) material
breach of this Agreement; (E) material breach of Company's business policies,
accounting practices or standards of ethics; or (F) failure to materially
cooperate with or impeding an investigation authorized by the Board. (v) The
term “Disability” shall have the meaning ascribed to such term in the Grantee’s
employment agreement with the Company, or any Affiliate or Subsidiary. If the
Grantee’s employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company, or any
Affiliate or Subsidiary, the term “Disability” shall mean the Grantee’s
entitlement to long-term disability benefits pursuant to the long-term
disability plan maintained by the Company or in which the Company’s employees
participate. (vi) “Good Reason” termination shall apply only if the Grantee has
an employment agreement with the Company, or Affiliate or any Subsidiary with an
applicable provision and shall have the meaning ascribed to that term in such
employment agreement. (vii) Notwithstanding any provision of Section 2 of this
Agreement, if any provision of this Section 2 conflicts with an employment
agreement by and between Grantee and the Company which is currently in effect,
such conflicting provisions of that Grantee’s employment agreement shall
supersede any such conflicting provisions in Section 2 of this Agreement to the
extent they are more favorable to Grantee. (b) Transfer Restrictions. During the
Period of Restriction, Grantee is subject to the Company’s hedging and pledging
policy. For designated executive officers, the policy prohibits (i) directly or
indirectly engaging in hedging or monetization transactions with the Restricted
Stock; (ii) engaging in short sale transactions with the Restricted Stock and;
(iii) pledging the Restricted Stock as collateral for a loan, including through
the use of traditional margin accounts with a broker. For all other Grantees,
the policy prohibits (i) directly or indirectly engaging in hedging or
monetization transactions with the Restricted Stock and (ii) engaging in short
sale transactions with the Restricted Stock. (c) Lapse of Restrictions. The
Period of Restriction shall lapse as to the Restricted Stock in accordance with
the Notice of Restricted Stock Grant. Subject to the terms of the Plan and
Sections 2(d) and 6(b) hereof, upon lapse of the Period of Restriction, the
Grantee shall own the Shares that are subject to this Agreement free of all
restrictions otherwise imposed by this Agreement. (d) Holding Requirement
Following Period of Restriction. If and when the Grantee is an Officer (as
defined in Rule 16a-1(f) of the Exchange Act), the Grantee may not sell, assign,
pledge, exchange, hypothecate or otherwise transfer, encumber or dispose of
fifty percent (50%) of any vested Shares of Restricted Stock from the date of
vesting, or from the date of acquisition by exercise of vested stock options
(net of any shares required to be sold to satisfy taxes due from the exercise),
until such time as the officer’s total equity holdings satisfy the equity
ownership guidelines adopted by the Compensation Committee of the Company’s
Board of Directors (the “Committee”); provided, however, that this Section 2(d)
shall not prohibit the Grantee from exchanging or otherwise disposing of Shares
in connection with a Change in Control or other transaction in which Shares held
by other Company shareholders are required to be exchanged or otherwise
disposed.



--------------------------------------------------------------------------------



 
[fisprsa15rsaex1061004.jpg]
2015 FIS Restricted Stock Award Agreement – Employees Revised 11.02.2015 Page 4
SECTION 3. STOCK CERTIFICATES As soon as practicable following the grant of
Restricted Stock, the Shares of Restricted Stock shall be registered in the
Grantee’s name in certificate or book-entry form. If a certificate is issued, it
shall bear an appropriate legend referring to the restrictions and it shall be
held by the Company, or its agent, on behalf of the Grantee until the Period of
Restriction has lapsed. If the Shares are registered in book-entry form, the
restrictions shall be placed on the book-entry registration. The Grantee may be
required to execute and return to the Company a blank stock power for each
Restricted Stock certificate (or instruction letter, with respect to Shares
registered in book-entry form), which will permit transfer to the Company,
without further action, of all or any portion of the Restricted Stock that is
forfeited in accordance with this Agreement. SECTION 4. TRADING STOCK AND
SHAREHOLDER RIGHTS (a) Grantee is subject to insider trading liability if
Grantee is aware of material, nonpublic information when making a purchase or
sale of Company stock. In addition, if Grantee is an Officer (as defined in Rule
16a-1(f) of the Exchange Act), or someone designated as an “insider” by the
Company, Grantee is subject to blackout restrictions that prevent the sale of
Company stock during certain time periods referred to as the “blackout period.”
The recurring “blackout period” begins at the end of each calendar quarter and
ends two (2) trading days following the Company’s earnings release. (b) Except
for the transfer and dividend restrictions, and subject to such other
restrictions, if any, as determined by the Company, the Grantee shall have all
other rights of a holder of Shares, including the right to vote (or to execute
proxies for voting) such Shares. Unless otherwise determined by the Board of
Directors, if all or part of a dividend in respect of the Restricted Stock is
paid in Shares or any other security issued by the Company, such Shares or other
securities shall be held by the Company subject to the same restrictions as the
Restricted Stock in respect of which the dividend was paid. SECTION 5. DIVIDENDS
(a) Any dividends paid with respect to Shares which remain subject to a Period
of Restriction shall not be paid to the Grantee but shall be held by the
Company. (b) Such held dividends shall be subject to the same Period of
Restriction as the Shares to which they relate. (c) Any dividends held pursuant
to this Section 5 which are attributable to Shares which vest pursuant to this
Agreement shall be paid to the Grantee within 30 days of the applicable vesting
date. (d) Dividends attributable to Shares forfeited pursuant to Section 2 of
this Agreement shall be forfeited to the Company on the date such Shares are
forfeited. SECTION 6. NON-COMPETITION This section shall apply only to Grantees
who, at the time of this grant, occupy a position with the Company with a job
grade of 229 or numerically higher, or a substantially similar position with any
Affiliate or Subsidiary of the Company. If Grantee has an employment agreement
with provisions that address the subject of this Section 6, to the terms of that
employment agreement shall control. (a) Grantee acknowledges that he/she will
acquire substantial knowledge and information concerning the business of the
Company and its affiliates as a result of employment. Grantee further
acknowledges that the scope of business in which the Company and its Affiliates
are engaged as of the Grant Date is national and very competitive and one in
which few companies can successfully compete. Competition by Grantee in that
business after the termination of employment would severely injure Company and
its Affiliates. Accordingly, in consideration for the value of this grant,
during Grantee’s employment and for a period of one (1) year after Grantee's
employment terminates for any reason whatsoever, Grantee agrees: (1) not to
become an employee,



--------------------------------------------------------------------------------



 
[fisprsa15rsaex1061005.jpg]
2015 FIS Restricted Stock Award Agreement – Employees Revised 11.02.2015 Page 5
consultant, advisor, principal, partner or substantial shareholder of any firm
or business that directly competes with Company or its Affiliates or
Subsidiaries in their principal products and markets; and (2), on behalf of any
such competitive firm or business, not to solicit any person or business that
was at the time of such termination and remains a customer or prospective
customer, a supplier or prospective supplier, or an employee of Company or an
Affiliate or Subsidiary. (b) No provision of Section 6 shall apply to restrict
Grantee’s conduct, or trigger any reimbursement obligations under this
Agreement, in any jurisdiction where such provision is, on its face,
unenforceable and/or void as against public policy, unless the provision may be
construed, amended, reformed or equitably modified to be enforceable and
compliant with public policy, in which case, the provision will apply as
construed, amended, reformed or equitably modified. (c) The Company and Grantee
recognize that irreparable harm would result from any breach by Grantee of the
covenants contained in Section 6 and that monetary damages alone would not
provide adequate relief for any such breach. Accordingly, in addition to other
remedies which may be available to the Company, if Grantee breaches a
restrictive covenant in this Agreement, the parties acknowledge that injunctive
relief in favor of the Company is proper. (d) In the event of a breach by
Grantee of any restriction contained in Section 6, such breach shall be
considered to be a breach of the terms of the Amended and Restated 2008 Omnibus
Incentive Plan, and any other program, plan or arrangement by which Grantee
receives equity in the Company. Therefore, in addition to any other available
remedy, if Grantee breaches any restrictive covenant contained in Section 6, the
Company shall also be entitled to revoke any portion of the Grant for which the
restrictions have not lapsed and recover any shares (or the gross value of any
shares) delivered or deliverable to Grantee pursuant to this Agreement. SECTION
7. MISCELLANEOUS PROVISIONS (a) Acknowledgements. The Grantee hereby
acknowledges that he or she has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their respective terms and conditions.
The Grantee acknowledges that there may be tax consequences upon the vesting or
transfer of the Restricted Stock and that the Grantee should consult an
independent tax advisor. (b) Tax Withholding. Pursuant to Article 20 of the
Plan, the Company shall have the power and right to deduct or withhold an amount
sufficient to satisfy any federal, state and local taxes (including the
Grantee’s FICA taxes) required by law to be withheld with respect to this Award.
The Company may condition the delivery of Shares upon the Grantee’s satisfaction
of such withholding obligations. The Grantee may elect to satisfy all or part of
such withholding requirement by tendering previously-owned Shares or by having
the Company withhold Shares having a Fair Market Value equal to the minimum
statutory withholding (based on minimum statutory withholding rates for federal,
state and local tax purposes, as applicable, including the Grantee’s FICA taxes)
that could be imposed on the transaction, and, to the extent the Company so
permits, amounts in excess of the minimum statutory withholding to the extent it
would not result in additional accounting expense. Such election shall be
irrevocable, made in writing and signed by the Grantee, and shall be subject to
any restrictions or limitations that the Company, in its sole discretion, deems
appropriate. (c) Ratification of Actions. By accepting this Agreement, the
Grantee and each person claiming under or through the Grantee shall be
conclusively deemed to have indicated the Grantee’s acceptance and ratification
of, and consent to, any action taken under the Plan or this Agreement and Notice
of Restricted Stock Grant by the Company, the Board or the Committee.



--------------------------------------------------------------------------------



 
[fisprsa15rsaex1061006.jpg]
2015 FIS Restricted Stock Award Agreement – Employees Revised 11.02.2015 Page 6
(d) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the General Counsel of
the Company at its principal executive office and to the Grantee at the address
that he or she most recently provided in writing to the Company. (e) Choice of
Law. This Agreement and the Notice of Restricted Stock Grant shall be governed
by, and construed in accordance with, the laws of Florida, without regard to any
conflicts of law or choice of law rule or principle that might otherwise cause
the Plan, this Agreement or the Notice of Restricted Stock Grant to be governed
by or construed in accordance with the substantive law of another jurisdiction.
(f) Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Restricted Stock
Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Restricted Stock Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws. (g) Modification or Amendment. This Agreement may
only be modified or amended by written agreement executed by the parties hereto;
provided, however, that the adjustments permitted pursuant to Section 4.3 of the
Plan may be made without such written agreement. (h) Severability. In the event
any provision of this Agreement shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining provisions of this
Agreement, and this Agreement shall be construed and enforced as if such illegal
or invalid provision had not been included. (i) References to Plan. All
references to the Plan (or to a Section or Article of the Plan) shall be deemed
references to the Plan (or the Section or Article) as may be amended from time
to time. (j) Section 409A Compliance. To the extent applicable, it is intended
that the Plan and this Agreement comply with the requirements of Code Section
409A and any related regulations or other guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service and the Plan and the Award Agreement shall be interpreted accordingly.



--------------------------------------------------------------------------------



 
[fisprsa15rsaex1061007.jpg]
2015 FIS Restricted Stock Award Agreement – Employees Revised 11.02.2015 Page 7
EXHIBIT A Vesting and Restrictions This grant is subject to both a Performance
Restriction and a Time-Based Restriction, as described below (collectively, the
“Period of Restriction”). Performance Restrictions In order for the Restricted
Stock to vest, the Compensation Committee of the Board of Directors of the
Company (the "Committee") must determine that the Company has achieved the
performance restriction based on an EBITDA measurement (as defined below). The
Committee will determine the 2016 EBITDA target within 90 days of the grant date
and that target will be published as soon as administratively possible. EBITDA
includes earnings before interest, taxes, depreciation, and amortization, and
excludes, M&A related costs, asset impairment charges, foreign exchange rates
and other non-GAAP adjustments, with the goal being to measure on a consistent
basis management’s execution against the 2016 EBITDA plan. Time-Based
Restrictions Anniversary Date % of Restricted Stock First (1st) anniversary
33.33% Second (2nd) anniversary 33.33% Third (3rd) anniversary 33.34% Vesting If
the EBITDA target has been achieved for a particular calendar year, the
percentage of the Restricted Stock indicated next to each Anniversary Date shall
vest on such indicated anniversary date (such three year vesting schedule
referred to as the “Time-Based Restrictions”).



--------------------------------------------------------------------------------



 